 1    Danial D. Pharris, WSBA #13617                              The Honorable Frederick P. Corbit
      Lasher Holzapfel Sperry &                                                         Chapter 11
 2
      Ebberson, P.L.L.C.
 3    601 Union Street, Ste. 2600
      Seattle, WA 98101-4000
 4
      Tel: (206) 624-1230
 5    Fax: (206) 340-2563
      Email: pharris@lasher.com
 6

 7

 8                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF WASHINGTON
 9

10    In re:
                                                         No. 18-03197-FPC11
11
      GIGA WATT INC.,
12                                                       NC MACHINERY CO.’S NOTICE OF
                Debtor.                                  CONTINUATION AND INTENT TO
13                                                       ENFORCE CLAIMS OF
14                                                       CONSTRUCTION LIENS

15

16             Pursuant to 11 USC §546 (b) (2), creditor NC Machinery Co. (“NC Machinery”) hereby
17   gives notice to this court, the debtor, and its creditors of continuation, maintenance, perfection and
18   intention to enforce the following construction liens in the above-captioned bankruptcy case.

19             1.     Claims of construction liens are to be recorded on properties commonly and legally

20   described on Exhibits “1” and “2” attached hereto and incorporated herein by reference; for

21   materials provided in accordance with the attached notices. The claimed amount of the liens are

22   1) $1,586.48 (Exhibit”!”) and 2) $1,923.36 (Exhibit “2”), together with interest accruing at the

23
     rate of 18% per annum until paid, and together with all recording fees. NC Machinery reserves

24
     any entitlement to recover costs and attorneys’ fees as part of the Liens, and against the debtor, to
     the extent allowed by law.
25




     NC MACHINERY CO.’S NOTICE OF CONTINUATION                             I LA S H E R      | 2600 Two Union Square
     AND INTENT TO ENFORCE CLAIMS OF CONSTRUCTION                          I HOLZAPFEL       I
                                                                                               601 Union Street
                                                                                               Seattle, WA 98101-4000
     LIENS - 1                                                             I S P E R R Y &   | (206)624-1230
     {11422/29107/V749523.DOCK}
                                                                           | EBBERSON        | Fax (206) 340-2563
                                                                                      PECC


     18-03197-FPC11          Doc 128     Filed 01/22/19     Entered 01/22/19 15:41:04           Pg 1 of 6
 1             2.     This notice will also serve as notice of and intent to foreclose on NC Machinery’s
 2   liens and are served within 90 days after the last work was completed. NC Machinery shall record

 3   the liens if and as authorized by the court, however, all preconditions to perfection of NC

 4   Machinery’s liens have occurred.

 5             3.     Giga Watt Inc. filed this bankruptcy on November 19, 2018.

 6
               4.     NC Machinery has complied with all applicable notice requirements under RCW

 7
     60.04.
               5.     This notice is given pursuant to 11 USC §546 (b) (2) and all other applicable laws
 8
     in lieu of serving a notice of intent to foreclose and in lieu of commencing suit to foreclose the
 9
     liens against the Debtor. NC Machinery intends to enforce its lien(s) to the fullest extent permitted
10
     by law.
11
               6.     Additional documents pertaining to and demonstrating the validity and priority of
12
     said lien(s) will be promptly provided upon request.
13
               DATED this 22th day of January 2019.
14

15
                                                   LASHER HOLZAPFEL
16                                                 SPERRY & EBBERSON, P.L.L.C.
17

18                                              By:_____ /s/Danial D. Pharris_____
                                                  Danial D. Pharris, WSBA #13617
19
                                                  Attorneys for NC Machinery Co.
20

21

22

23

24

25




     NC MACHINERY CO.’S NOTICE OF CONTINUATION                             I   L   A   S H E R                I 2600 Two Union Square
     AND INTENT TO ENFORCE CLAIMS OF CONSTRUCTION                          I    HOLZAPFEL ^I!01                              Un,on.S.™et_............
                                                                                                                         Seattle, WA 98101-4000
     LIENS - 2                                                             | S P E R R Y & l (206) 624-1230
     {11422/29107/V749523.DOCX}                                            I1-------------------------
                                                                                 EBBERSON                              I Fax (206) 340-2563
                                                                                                       PLUG----------- 1


     18-03197-FPC11          Doc 128     Filed 01/22/19     Entered 01/22/19 15:41:04                               Pg 2 of 6
                           EXHIBIT 1




18-03197-FPC11   Doc 128   Filed 01/22/19   Entered 01/22/19 15:41:04   Pg 3 of 6
                                  NOTICE TO OWNER
               IMPORTANT: READ BOTH SIDES OF THIS NOTICE CAREFULLY.
                        PROTECT YOURSELF FROM PAYING TWICE.
Date: November 30, 2018

To:    MLDC 1, LLC, 10622 227TH AVE. SE, MONROE, WA 98272
       GIGA WATT, INC., 1250 N WENATCHEE AVE. # H-147, WENATCHEE, WA 98801
       GIGA WATT, INC., 1 CAMPBELL WAY, EAST WENATCHEE, WA 98802
       GIGA PLEX, LLC, 10622 227TH AVE. SE, MONROE, WA 98272

From: NC MACHINERY CO., INC.

RE:    7906 RANDOLPH RD. NE, MOSES LAKE, WASHINGTON

AT THE REQUEST OF (Materials/services ordered by): GIGA WATT, INC.

THIS IS NOT A LIEN: this Is sent to you to tell you who is providing professional services, materials, or
equipment for the improvement of your property and to advise you of the rights of these persons and your
responsibilities. Also take note that laborers on your project may claim a lien without sending you a notice.

                       OWNER/OCCUPIER OF EXISTING RESIDENTIAL PROPERTY

Under Washington law, those who furnish labor, professional services, materials or equipment for the repair,
remodel, or alteration of your owner-occupied principal residence and who are not paid, have the right to
enforce their claim for payment against your property. This claim is known as a construction lien.

The law limits the amount that a lien claimant can claim against your property for Professional Services,
Materials and Equipment. Claims may only be made against that portion of the contract price you have not
paid to your prime contractor as of the time this notice was given to you or three days after this notice was
mailed to you. Review the back of this notice for more information and ways to avoid lien claims.

                         COMMERCIAL AND/OR NEW RESIDENTIAL PROPERTY

We have or will be providing professional services, materials or equipment for the improvement of your
commercial or new residential project. In the event you or your contractor fail to pay us, we may file a lien
against your property. A lien may be claimed for all professional services, materials or equipment furnished
after a date that is sixty days before this notice was mailed to you, unless the improvement to your property
is the construction of a new single-family residence, then ten days before this notice was mailed to you.

              Sender:       NC MACHINERY CO., INC.
              Address:       ATTN: DENISE KINKER / 17035 W VALLEY HWY.
                             TUKWILA, WA 98188
              Phone:        (425) 251-5800


If you have questions regarding this notice, please contact Tricia Sweeney or Denise Kinker at NC Machinery.

Brief description of professional services, materials or equipment provided or to be provided: RENTALS /
MACHINERY
                               ** IMPORTANT INFORMATION ON REVERSE SIDE **


Order #18-111552, dated November 29, 2018


                                                                                                           KW



      18-03197-FPC11        Doc 128     Filed 01/22/19     Entered 01/22/19 15:41:04          Pg 4 of 6
                           EXHIBIT 2




18-03197-FPC11   Doc 128   Filed 01/22/19   Entered 01/22/19 15:41:04   Pg 5 of 6
                                  NOTICE TO OWNER
               IMPORTANT: READ BOTH SIDES OF THIS NOTICE CAREFULLY.
                        PROTECT YOURSELF FROM PAYING TWICE.
Date: November 30, 2018

To:    CHELAN & DOUGLAS COUNTY PORT DISTRICT, ONE CAMPBELL PKWY. # D, EAST WENATCHEE, WA
       98802
       CHELAN & DOUGLAS COUNTY PORT DISTRICT, 455 6TH ST. NE # 100, EAST WENATCHEE, WA
       98802
       SALCIDO ENTERPRISES, LLC, 615 N WENATCHEE AVE. # C-l, WENATCHEE, WA 98801
       GIGA WATT, INC., 1250 N WENATCHEE AVE. # H-147, WENATCHEE, WA 98801
       GIGA WATT, INC., 1 CAMPBELL WAY, EAST WENATCHEE, WA 98802

From: NC MACHINERY CO., INC.

RE:    676 S BILLINGSLEY DR., EAST WENATCHEE, WASHINGTON

AT THE REQUEST OF (Materials/servFces ordered by): GIGA WATT, INC.

THIS IS NOT A LIEN: this is sent to you to tell you who is providing professional services, materials, or
equipment for the improvement of your property and to advise you of the rights of these persons and your
responsibilities. Also take note that laborers on your project may claim a lien without sending you a notice.

                       OWNER/OCCUPIER OF EXISTING RESIDENTIAL PROPERTY
Under Washington law, those who furnish labor, professional services, materials or equipment for the repair,
remodel, or alteration of your owner-occupied principal residence and who are not paid, have the right to
enforce their claim for payment against your property. This claim is known as a construction lien.

The law limits the amount that a lien claimant can claim against your property for Professional Services,
Materials and Equipment. Claims may only be made against that portion of the contract price you have not
paid to your prime contractor as of the time this notice was given to you or three days after this notice was
mailed to you. Review the back of this notice for more information and ways to avoid lien claims.

                           COMMERCIAL AND/OR NEW RESIDENTIAL PROPERTY
We have or will be providing professional services, materials or equipment for the improvement of your
commercial or new residential project. In the event you or your contractor fail to pay us, we may file a lien
against your property. A lien may be claimed for all professional services, materials or equipment furnished
after a date that Is sixty days before this notice was mailed to you, unless the improvement to your property
is the construction of a new single-family residence, then ten days before this notice was mailed to you.

              Sender:        NC MACHINERY CO., INC.
              Address:       ATTN: DENISE KINKER / 17035 W VALLEY HWY.
                             TUKWILA, WA 98188
              Phone:         (425) 251-5800

If you have questions regarding this notice, please contact Tricia Sweeney or Denise Kinker at NC Machinery.

Brief description of professional services, materials or equipment provided or to be provided: RENTALS /
MACHINERY

                             ** IMPORTANT INFORMATION ON REVERSE SIDE **

Order #18-111551, dated November 29, 2018


                                                                                                           KW



      18-03197-FPC11        Doc 128     Filed 01/22/19      Entered 01/22/19 15:41:04         Pg 6 of 6
